DETAILED ACTION
The following is a Final Office Action in response to communications filed August 25, 2022.  Claims 1–5, 7–11, 13–18, and 20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 14–15 for informalities.  Accordingly, the previous objection is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that, in view of paragraph 36 of the Specification, the recited “user interface having a four-quadrant matrix that receives inputs along two continuums of user characteristics” reflects an improvement in the functioning of the computer or an improvement to other technology or technical field under Step 2A Prong Two.  Examiner disagrees.
As noted by Applicant, paragraph 36 of the Specification discloses that using multiple axes over which to receive input “can provide technical advantages.”  Paragraph 36 further states that “a user interface that receives data over one axis is more efficient than a user interface that receives data over one axis.”  Notably, paragraph 36 of the Specification does not disclose that using multiple axes over which to receive input embodies an improvement over existing user interface technology.  Instead, the Specification merely discloses that the recited user interface offers advantages over another type of interface.  Examiner further notes that the cited reference to Smith (Smith et al. U.S. 2012/0032961), which was filed over ten years prior to the present application, discloses an interface that receives inputs over multiple axes (see e.g., Smith at 31–32).  As a result, Examiner maintains that the recited user interface does not embody an improvement in the functioning of the computer or an improvement to other technology or technical field under Step 2A Prong Two.
Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.  
To the extent that Applicant asserts that Zhao does not disclose a four-quadrant matrix that receives inputs along two continuums of user characteristics, Examiner notes that the combination of Smith and Zhao disclose the amended elements.  More particularly, Smith discloses a user interface having a six-sextant matrix that receives inputs along two continuums of user characteristics (see e.g., Smith ¶¶ 31–32) and Zhao discloses a four-quadrant matrix of user characteristics (see e.g., Zhao ¶ 56).  As a result, the combination of references discloses the recited elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receive a self-rating input from a respective user”; “receiving the self-rating inputs”; “receive a peer rating input from the respective user”; “receiving the peer rating inputs”; and “calculating statistics comparing the self-rating inputs and the peer rating inputs”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for evaluating individuals in a human network.  Additionally, the “calculating” element further recites mathematical concepts because the element expressly recites a mathematical calculation.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 7 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–20 further describe the process for evaluating individuals in a human network, and as a result, claims 2–6, 8–12, and 14–20 recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  Accordingly, claims 2–6, 8–12, and 14–20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a server, a plurality of computing devices, display interfaces, an interface receiving inputs along two continuums, and steps for transmitting and displaying information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for transmitting and displaying are insignificant extrasolution activities to the abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a machine-readable storage medium, when considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the computer element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 7 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–20 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a server, a plurality of computing devices, display interfaces, an interface receiving inputs along two continuums, and steps for transmitting and displaying information.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for transmitting is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies transmitting data over a network as conventional; and the step for displaying is a well-understood, routine, and conventional computer function in view of Applicant’s Specification, which describes the additional element in such a manner as to indicate that the element is sufficiently well-known in the art (see e.g., Spec. ¶ 79).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a machine-readable storage medium the additional element does not amount to significantly more than the abstract idea because the computer element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–20 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisma et al. (U.S. 2006/0031115) in view of Smith et al. (U.S. 2012/0032961), and in further view of Zhao et al. (U.S. 2017/0109679).
Claims 1 and 7:  Eisma discloses a method comprising: 
transmitting, by a server to a plurality of computing devices, a first command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and paragraphs 72 and 96, wherein assessment notifications are transmitted to a specified population of end user devices) to: 
display a self-rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein self-ratings surveys are completed through a graphical user interface); and 
receive a self-rating input from a respective user (See FIG. 17 and paragraphs 132 and 135, wherein self-rating inputs are received); 
receiving, by the server, self-rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 
transmitting, by the server to the plurality of computing devices, a second command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and paragraphs 72 and 96, wherein assessment notifications are transmitted to a specified population of end user devices; and see paragraph 110, wherein multiple surveys are transmitted to a user) to: 
display, a peer rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein peer ratings surveys are completed through a graphical user interface); and 
receive a peer rating input from the respective user (See FIG. 17 and paragraphs 132 and 135, wherein peer rating inputs are received); 
receiving, by the server, peer rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 
calculating statistics comparing the self-rating inputs and the peer rating inputs (See FIG. 17–18 and paragraphs 132 and 135, wherein performance statistics are calculated); and 
transmitting, by the server to the plurality of computing devices, a third command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and 8, and paragraphs 67 and 115, wherein reports are transmitted based on configurable rules) to: 
display a summary of the statistics of the respective user, wherein to display the summary includes to display a user interface (See FIG. 17–18).  Eisma does not expressly disclose the remaining claim elements.
Smith discloses functionality to display a summary of the statistics of the respective user, wherein to display the summary includes to display a user interface having a matrix that receives inputs along two continuums of user characteristics (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix using interface slider controls that adjust the rating location on each axis).
Eisma discloses a system directed to performing and analyzing human resource assessments.  Similarly, Smith discloses a system directed to rating and analyzing employees.  Each reference discloses a system directed to assessing employees.  The technique of utilizing a rating matrix is applicable to the system of Eisma as they each share characteristics and capabilities; namely, they are directed to assessing employees.
One of ordinary skill in the art would have recognized that applying the known technique of Smith would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Smith to the teachings of Eisma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate employee assessments into similar systems.  Further, applying a rating matrix to Eisma would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Eisma and Smith do not, however, expressly disclose the remaining claim elements.
Zhao discloses functionality to display a summary of the statistics of the respective user, wherein to display the summary includes to display a user interface having a four-quadrant matrix (See FIG. 3B and paragraphs 53 and 56, wherein representative metrics are displayed on a four-quadrant matrix).
As disclosed above, Eisma discloses a system directed to performing and analyzing human resource assessments, and Smith discloses a system directed to rating and analyzing employees.  Zhao similarly discloses a system directed to evaluating employees.  Each reference discloses a system directed to assessing employees.  The technique of utilizing a four-quadrant matrix is applicable to the systems of Eisma and Smith as they each share characteristics and capabilities; namely, they are directed to assessing employees.
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhao to the teachings of Eisma and Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate employee assessments into similar systems.  Further, applying a four-quadrant rating matrix to Eisma and Smith would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more specific analysis and results.
Claims 2, 8, and 15:  Eisma discloses the method of claim 1, wherein the summary of the statistics of the respective user includes at least one of: a self-rating of the respective user; the ratings of the respective user by other users; an average of the ratings of the respective user by other users; an average self-rating of all users; and an average of all users' ratings of other users (See FIG. 17–18, wherein a user’s self-rating and an average of ratings of the user by other users are disclosed).
Claims 3, 9, and 17:  Eisma discloses the method of claim 1, wherein the summary of the statistics of the respective user includes data collected during one rating exercise (See FIG. 17 and paragraph 132, wherein leadership feedback is disclosed with respect to a single assessment).
Claims 4, 10, and 18:  Eisma discloses the method of claim 1, wherein the summary of the statistics of the respective user includes data collected during a plurality of rating exercises, and wherein no more than one rating exercise in the plurality of rating exercises was performed on a given day (See paragraph 67, wherein reporting is performed with respect to “multiple assessments from multiple time periods”; see also paragraphs 81–82, wherein scores are disclosed with respect to multiple generations of performance data).
Claims 5, 11, and 16:  Eisma discloses the method of claim 1, further comprising: generating a human network map of respective users (See FIG. 12 and paragraph 124, wherein an organizational chart is generated for performance analysis).
Claims 6, 12, and 19:  Eisma discloses the method of claim 1, wherein the self-rating input includes at least one of: a self-perceived rating; and a desired rating (See FIG. 17–18 and paragraphs 132 and 135, wherein self-perceived ratings are disclosed).
Claim 13:  Eisma discloses a machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (See FIG. 1 and paragraph 43), cause the machine to: 
transmit, to a plurality of computing devices, a first command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and paragraphs 72 and 96, wherein assessment notifications are transmitted to a specified population of end user devices) to: 
display a self-rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein self-ratings surveys are completed through a graphical user interface); and 
receive a self-rating input from a respective user (See FIG. 17 and paragraphs 132 and 135, wherein self-rating inputs are received); 
receive self-rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 
calculate statistics based on the self-rating inputs (See FIG. 17–18 and paragraphs 132 and 135, wherein performance statistics are calculated); and 
transmit, to the plurality of computing devices, a third command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and 8, and paragraphs 67 and 115, wherein reports are transmitted based on configurable rules) to: 
display a summary of the statistics of the respective user, wherein to display the summary includes to display a user interface (See FIG. 17–18).  Eisma does not expressly disclose the remaining claim elements.
Smith discloses functionality to display a rating user interface including a rating matrix (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix);
receive a rating input from a respective user as a selection of a location within the rating matrix (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix using interface slider controls that adjust the rating location on each axis); and
display a summary of the statistics of the respective user, wherein to display the summary includes to display a user interface having a matrix that receives inputs along two continuums of user characteristics (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix using interface slider controls that adjust the rating location on each axis).
One of ordinary skill in the art would have recognized that applying the known technique of Smith would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Eisma and Smith do not, however, expressly disclose the remaining claim elements.
Zhao discloses functionality to display a summary of the calculated statistics of the respective user, wherein to display the summary includes to display a user interface having a four-quadrant matrix (See FIG. 3B and paragraphs 53 and 56, wherein representative metrics are displayed on a four-quadrant matrix).
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 14:  Claim 14 recites substantially similar limitations to those presented with respect to claims 1 and 7.  As a result, claim 14 is rejected for the same reasons as stated above with respect to claims 1 and 7.
Claim 20:  Eisma discloses the machine-readable medium of claim 13, wherein the instructions, when executed by the one or more processors of the machine, cause the machine to: update the summary of the statistics in real time as inputs are received (See paragraph 82, wherein scoring is performed in real-time; see also paragraph 139, wherein participant assessment responses are tracked).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623